Counsel for plaintiff request the court to pass upon their second assignment of error, to wit, "the court erred in excluding testimony regarding expenses, when under the particular circumstances of this case the wife could recover therefor."
Ordinarily, the husband is primarily responsible for the household expenses and the necessary medical bills incurred by reason of his wife's injury or illness. 21 Ohio Jurisprudence, 356, 365, Sections 29, 38. However, a wife living with her husband may assume primary liability for such expenses. Heym v.Juhasz, 45 Ohio Law Abs., 571; 13 Ohio Jurisprudence, 117, Section 42.
On retrial, the plaintiff should be permitted to prove, if she can, a personal obligation to assume the debts created by her injury and illness, independent of her husband's primary liability for same.
It must appear, however, that special circumstances exclude application of the general rules hereinbefore noted.
ROSS, P.J., HILDEBRANT and MATTHEWS, JJ., concur. *Page 173